9/9/2019                                                Demo Filed 09/10/19 Page 1 of 9
                       Case 1:19-cv-06982-LLS Document 29-6




https://deserttech.com/media/download/2017_catalog/mobile/index.html                      9/84
9/9/2019                                                Demo Filed 09/10/19 Page 2 of 9
                       Case 1:19-cv-06982-LLS Document 29-6




https://deserttech.com/media/download/2017_catalog/mobile/index.html                      10/84
9/9/2019                                                Demo Filed 09/10/19 Page 3 of 9
                       Case 1:19-cv-06982-LLS Document 29-6




https://deserttech.com/media/download/2017_catalog/mobile/index.html                      11/84
9/9/2019                                                Demo Filed 09/10/19 Page 4 of 9
                       Case 1:19-cv-06982-LLS Document 29-6




https://deserttech.com/media/download/2017_catalog/mobile/index.html                      12/84
9/9/2019                                                Demo Filed 09/10/19 Page 5 of 9
                       Case 1:19-cv-06982-LLS Document 29-6




https://deserttech.com/media/download/2017_catalog/mobile/index.html                      13/84
9/9/2019                                                Demo Filed 09/10/19 Page 6 of 9
                       Case 1:19-cv-06982-LLS Document 29-6




https://deserttech.com/media/download/2017_catalog/mobile/index.html                      14/84
9/9/2019                                                Demo Filed 09/10/19 Page 7 of 9
                       Case 1:19-cv-06982-LLS Document 29-6




https://deserttech.com/media/download/2017_catalog/mobile/index.html                      15/84
9/9/2019                                                Demo Filed 09/10/19 Page 8 of 9
                       Case 1:19-cv-06982-LLS Document 29-6




https://deserttech.com/media/download/2017_catalog/mobile/index.html                      16/84
9/9/2019                                                Demo Filed 09/10/19 Page 9 of 9
                       Case 1:19-cv-06982-LLS Document 29-6




https://deserttech.com/media/download/2017_catalog/mobile/index.html                      17/84
